DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16 – 18, 20 – 24, and 26 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0232631 to Balbo Block et al. in view of US 9,051,442 to Williams et al.
Regarding Claims 16 and 17.  Balbo Block et al. teaches a polyol component/composition comprising:
a polyol mixture comprising a polyether polyol (b2) and a polyether polyol (b3) (Paragraphs 0011 – 0022 and 0071) The polyether polyol (b2) provided in the inventive examples is initiated with sucrose and glycerol (Paragraphs 0011 – 0022 and 0071; Table 1).  The polyether polyol (b3) is initiated with toluene diamine and is provided in an amount of preferably 15 to 25% by weight of the polyol mixture (Paragraphs 0022 and 0044); 
a blowing agent comprising 1-chloro-3,3,3-trifluoropropene (Paragraph 0023); and
at least one tertiary amine as a catalyst (Paragraph 0055).
Balbo Block et al. also teaches organic metal compounds may be used as catalysts, including tin salts of carboxylic acids, bismuth carboxylates, and alkali metal salts of carboxylates, such as potassium acetate or potassium formate (Paragraph 0054).  However, Balbo Block et al. does not specifically teach an embodiment in which such catalysts are used in conjunction with a tertiary amine.  Balbo Block et al. is also silent regarding the amount of blowing agent comprising 1-chloro-3,3,3-trifluoropropene provided.  Secondary reference Williams et al. teaches the concept of preparing a storage stable polyol composition comprising a hydrohaloolefin in which one or more metal catalysts are provided along with any catalyst having an amino group (Column 22, 1 – 8 and 55; and Column 24, Lines 43 - 46).  As in Balbo Block et al., the metal catalysts include organic salts of any metal, including bismuth, tin, and potassium.  Williams et al. subsequently identifies bismuth, tin, and potassium catalysts as preferred (Column 23, Lines 35 – 9).  The hydrohaloolefin blowing agent is provided in an amount of preferably 3 to 25 weight percent of the polyol premix composition, with  1-chloro-3,3,3-trifluoropropene specifically set forth as a suitable species of hydrohaloolefin blowing agent (Column 8, Lines 32 – 53; and Column 9, Lines 28 – 32).  Balbo Block et al. and Williams et al. are analogous art as they are from the same field of endeavor, namely rigid polyurethane foams prepared with hydrohaloolefin blowing agents.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use a combination of the tertiary amine catalyst and metal catalysts taught by Balbo Block et al. in the disclosed polyol composition, as well as to provide the blowing agent comprising 1-chloro-3,3,3-trifluoropropene in an amount in the range taught by Williams et al.  The motivation would have been that Williams et al. teaches this combination of catalysts extends the shelf life of polyol premixes and can improve the quality of the foams produced therefrom, allowing for good quality foams to be produced even if the polyol blend has been aged for several weeks of months (Column 3, Line 61 – Column 4, Line 8). Williams et al. also shows that this is a suitable amount of hydrohaloolefin blowing agent to be included such polyol compositions which are used for the preparation of a rigid polyurethane foams.
Regarding Claim 18.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein 1-chloro-3,3,3-trifluoropropene may be provided in the (Z) and/or (E) configuration (Paragraph 0048).
Regarding Claim 20.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein polyether polyol (b3) (corresponding to instantly claimed polyether polyol (P2)) is prepared by anionic polymerization of alkylene oxide to toluene diamine as a starter molecule (Paragraphs 0022 and 0028).
Regarding Claim 21.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein the OH number of the polyether polyols in the polyol composition is in the range of 50 to 850 mgKOH/g (Paragraph 0027).
Regarding Claim 22.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein the polyether polyol (b2) (corresponding to instantly claimed polyether polyol (P1)) is provided in an amount of 20 to 40 weight percent of the polyol mixture (Paragraph 0021).
Regarding Claims 23 and 24.  Balbo Block et al. teaches the polyol composition of Claim 16, wherein a polyester polyol (b1) is further provided in an amount of 47 or 50 weight percent of the polyol mixture in the inventive examples (Paragraph 0021 and Table 1).
Regarding Claim 26.  Balbo Block et al. teaches the polyol composition of Claim 16 my further comprise a flame retardant (Paragraph 0058).
Regarding Claims 27 and 30.  Balbo Block et al. teaches a process for preparing a polyurethane foam comprising reacting isocyanates with the polyol composition of Claim 16 (Paragraphs 0011 – 0022 and 0071; Table 1).  
Balbo Block et al. does not expressly teach the polyol composition is stored prior to reacting with the isocyanates (Paragraphs 0048 and 0055).  However, as discussed in the rejection of Claim 16 above, Williams et al. teaches the concept of preparing a polyol composition comprising a hydrohaloolefin in which one or more metal catalysts are provided along with any catalyst having an amino group for the purposes of improving storage stability (Column 22, 1 – 8 and 55; Column 24, Lines 43 - 46).  Williams et al. further teaches storing the polyol compositions for a period of several weeks of months (Column 4, Lines 5 – 8), a range which encompasses a time period of four weeks.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to store the polyol composition of Balbo Block et al. for a period of four weeks prior to reacting with isocyanates.  The motivation would have been that Williams et al. discusses a desire in the art to provided pre-blended formulations of polyisocyanate and polyol components (Column 2, Lines 29 – 51) and thus storing for a period of four weeks would allow for the composition to be prepared well in advance of it use. 
Regarding Claim 28.  Balbo Block et al. teaches a polyurethane foam obtained by the process according to Claim 27.  
Regarding Claim 29.  Balbo Block et al. teaches the polyol composition of Claim 16.  As in the instant application, dimethylcyclohexylamine is set forth as a suitable species of catalyst but a number of other species of catalyst are also set forth (Paragraph 0055).  Thus, embodiments in which the polyol composition excludes dimethylcyclohexylamine are also readily envisioned from the reference disclosure.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues that, due to the presence of a tertiary amine catalyst, there would be no expectation of hydrohaloolefin storage stability for the composition of Balbo Block et al.  It is then applicant’s position that there is no motivation to have used the amount of blowing agent disclosed by Williams et al.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, both Balbo Block et al. and Williams et al. are directed the preparation of rigid polyurethanes prepared with haloolefin blowing agents, such as 1-chloro-3,3,3-trifluoropropene.  A person of ordinary skill in the art following Balbo Block et al. would then be motivated to look to Williams et al. to discover a suitable amount of haloolefin blowing agent which may be used in the preparation of rigid polyurethane foam, a matter on which the former reference is silent. 
Though applicant argues that there is no motivation to have used the amount of blowing agent disclosed by Williams et al. because of its teachings regarding amine catalysts, Williams et al. does disclose embodiments in which tertiary amine catalysts may be used.  Williams also provides a general teaching with respect the amount of blowing agent (Column 8, Lines 32 – 53; and Column 9, Lines 28 – 32) and gives no teaching or suggestion that this amount is selected based upon the type of catalyst used.  
Even assuming arguendo it is necessary to bodily incorporate the preferred teachings of Williams et al., in which a tertiary amine catalyst is used in conjunction with one more precipitant metal catalysts, into the disclosure of Balbo Block et al.: such a combination is still within the scope of Balbo Block et al.  Williams describes combining one or more metal catalysts with an amine catalyst (Column 22, 1 –  8 and 55).  The metal catalysts include organic salts of any metal, including bismuth, tin , and potassium.  Williams et al. subsequently identifies bismuth, tin, and potassium catalysts as preferred (Column 23, Lines 35 – 9).  Williams et al. further teaches any amine catalyst having an amino group may be used in this embodiment (Column 24, Lines 43 – 46).  Balbo Block et al. also teaches organic metal compounds may be used as catalysts, including tin salts of carboxylic acids, bismuth carboxylates, and alkali metal salts of carboxylates such as potassium acetate or potassium formate.  Balbo Block et al. further teaches tertiary amine compounds may be provided [0054] – [0055].  Thus, Balbo Block et al. is suitably modified in accordance with a preferred embodiment of Williams et al. in which a tertiary amine and an organic metal compound are provided together to achieve improved storage stability.  The rejection of Claim 16 under 35 U.S.C. 103 has been updated to include this rationale.
B) Applicant disputes the Office’s interpretation of [0079] of Balbo Block et al. as a teaching that the hydrohaloolefin and tertiary amine catalyst is immediately mixed and reacted with the isocyanate component.  Applicant notes Balbo Block et al. uses the word “subsequently”, which is not synonymous with immediately.  The Office is persuaded by applicant’s argument that this teaching is, at best, ambiguous.  However, interpreting “subsequently” to be inclusive of situations in which the polyol and polyisocyanate components are not immediately mixed would appear to support the Office’s prima facie case, by suggesting storing the polyol composition is envisioned from the Balbo Block et al. reference.
C) In response to applicant’s argument that Balbo Block et al. does not teach storing the composition as in Claims 27 and 30, it is the Office’s position that this limitation is taught by secondary reference Williams et al. for the reasons detailed in the corresponding rejection(s) under 35 U.S.C. 103.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764